Citation Nr: 1753121	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total disability rating due to individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that hearing is of record.

The Board remanded the claims for further development in September 2015 and January 2017.  In light of the medical examinations conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability causes limitation of arm motion to below shoulder level, but does not result in motion limited to 25 degrees to the side, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.

2.  In March 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for TDIU.



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5201, 5202 (2017).

2.  The criteria for withdraw of the appeal for TDIU are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in August 2008.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in August 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2017).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2017).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left shoulder disability is rated for limitation of motion of the arm.  The Veteran is shown to be right-handed, most recently at the August 2017 VA examination, but also in the service-medical records.  Therefore, his left shoulder disability is rated for that of the minor arm.  38 C.F.R. § 4.69 (2017).  

Under Diagnostic Code 5201, limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  Limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2017).

VA medical records from 2007 show consistent complaints of pain in the left shoulder with mild restriction in overhead abduction and internal rotation.  An August 2007 X-ray showed chronic hypertrophic spurring of the bicipital groove and suggested an increase of bone growth in the upper arms.

At a September 2008 VA examination, the Veteran reported persistent pain deep in the joint of the left shoulder, weakness, and stiffness.  The Veteran estimated he had dislocated his left shoulder nine times since service.  The Veteran reported flare-ups multiple times a day, during which pain levels went from a 6 out of 10 to a 10 out of 10.  The Veteran stated precipitating factors include excessive movement, raising his arm above his head, and lifting more than 20 pounds.  Examination of the left shoulder found flexion to 130 degrees, with pain starting at 100 degrees, abduction to 130 degrees, external rotation to 50 degrees, and internal rotation to 50 degrees.  Pain was present with range of motion.  Repeated use produced increased pain, weakness, lack of endurance, fatigue, and incoordination, but no additional loss of range of motion.  X-rays showed faint calcification in the acromioclavicular area, some sclerosis in the region of the bicipital groove, and a bony projection at the lateral aspect of the neck of the humerus.  The examiner diagnosed left shoulder recurrent dislocation with mild degenerative changes.

VA medical records from March 2009 through July 2009 show examination of the left shoulder found flexion between 70 and 100 degrees on active range of motion, and up to 110 on passive range of motion.  Abduction was between 70 and 95 degrees on active range of motion, with up to 150 degrees on passive range of motion.  Medical records from this period found moderate tenderness in the supraspinatus or greater tuberosity, and severe tenderness in the acromioclavicular joint.  

A June 2009 MRI of left shoulder found a Hill-Sachs defect in the humeral head, rotator cuff injury with infraspinatus tear, and thickened teres minor tendon.  Severe, chronic biceps tendinosis was noted, as well as acromioclavicular hypertrophy and impingement.  The MRI review noted that findings suggested prior traumatic anterior dislocation.

VA medical records from 2010 show consistent complaints of pain in left shoulder.  On examination during this period, there was mild restriction in the range of motion of the left shoulder, specifically on overhead abduction and internal rotation.

At an April 2010 VA examination, the Veteran reported pain, stiffness, weakness, incoordination, instability and decreased speed of joint motion in the left shoulder.  The Veteran reported episodes of dislocation or subluxation several times a year, but less than monthly.  An examination of the left shoulder found flexion to 90 degrees, abduction to 90 degrees, internal rotation to 70 degrees and external rotation to 75 degrees.  There was objective evidence of pain with active motion and following repetitive motion.  There was no additional limitation of range of motion after repetitive use.  The examiner noted tenderness with palpation of the entire left rotator cuff, acromioclavicular joint, and biceps insertion.  X-rays showed sclerosis around the bicipital groove.  The examiner diagnosed a history of left anterior dislocation with rotator cuff tear, chronic bicipital tendinosis, and acromioclavicular joint hypertrophy with impingement.  

A November 2011 MRI showed a moderate severe pattern of acromioclavicular joint osteoarthritis.  No rotator cuff pathology was noted.  In December 2011 VA medical records, the Veteran reported pain with movement in the left shoulder and bilateral tingling in the hands.  On examination of the left shoulder, flexion and abduction were to 90 degrees.  There was extreme tenderness to palpation of the acromioclavicular joint line.  Muscle strength was noted as normal in the upper extremities.  

A March 2012 MRI of the left shoulder showed mild to moderate degenerative changes in the acromioclavicular joint.  The MRI also showed bony sclerosis in the bicipital groove and a bony projection.

At a November 2014 VA examination, the Veteran reported pain and stiffness in the left shoulder, and numbness and tingling in the left hand and fingers.  The Veteran was wearing a shoulder sling and was unable to perform range of motion testing due to pain.  The examiner noted stiffness and pain on palpation of the left shoulder joint.  There was no muscle atrophy or ankylosis.  The examiner did not suspect a rotator cuff condition, shoulder instability, or a clavicle, scapula or acromioclavicular joint condition.  An MRI showed a moderately severe pattern of acromioclavicular joint osteoarthritis, and chronic appearing Hill-Sachs deformity in the posterior superior humeral head.  There were no signs of a rotator cuff tear.  The examiner diagnosed left shoulder impingement syndrome and degenerative arthritis.

A November 2015 MRI of the left shoulder showed a chronic Hill Sachs deformity of the humeral head and an inferior glenoid labrum injury, suggesting a prior anterior-inferior dislocation injury.  The MRI also showed hypertrophic acromioclavicular joint arthropathy and heterotopic ossification surrounding the long head biceps tendon within the bicipital groove.

At an April 2016 VA examination, the Veteran reported pain with movement in the left shoulder, a nerve problem from the shoulder to the neck, movement difficulty with the rotation in the cuff, and numbness in the finger and elbow.  An examination of the left shoulder found flexion to 150 degrees, abduction to 160 degrees, external rotation to 70 degrees, and internal rotation to 80 degrees.  There was evidence of pain on motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive testing with no additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no reduction in muscle strength noted.  There was no evidence of muscle atrophy or ankylosis.  The examiner did not suspect a rotator cuff condition, shoulder instability, dislocation or labral pathology, a condition of the clavicle, scapula or acromioclavicular joint, or an impairment of the humerus.  The examiner diagnosed left shoulder impingement syndrome and degenerative arthritis. 

A May 2016 Social Security disability examination noted left shoulder range of motion was normal for flexion, abduction, and rotation.  Normal strength was also noted for the upper extremities.  The examiner opined that the Veteran did not appear to have upper extremity deficits adversely affecting the ability to perform activities involving reaching, pushing, pulling, grasping, or fingering.

In November 2016, the Veteran underwent surgery of the left shoulder.  Prior to surgery, the Veteran reported complaints of instability and constant pain.  Examination of the left shoulder prior to surgery found flexion and abduction to 100 degrees, and external rotation to 60 degrees.  X-rays showed acromioclavicular joint arthrosis.  

At an August 2017 VA examination, the Veteran reported flare-ups involving severe pain in the left shoulder.  He reported difficulty with lifting, reaching objects, and carrying objects.  An examination of the left shoulder found flexion to 105 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees.  Pain was noted on examination, but the pain did not result in functional loss.  There was objective evidence of localized tenderness or pain on palpation in left shoulder, specifically the anterior.  The Veteran was able to perform repetitive testing, and there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The examiner noted normal muscle strength.  There was no evidence of muscle atrophy or ankylosis.  The examiner noted a history of recurrent dislocation of the glenohumeral or scapulohumeral joint with frequent episodes, but did not indicate whether there was any guarding of movement.  The examiner diagnosed degenerative arthritis.

The Board finds that a rating in excess of 20 percent is not warranted for a left shoulder disability.  VA examinations show that the left shoulder disability has consistently been manifested by arm motion from the side greater than 25 degrees from the side.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of ankylosis of the left shoulder, or impairment of the clavicle or scapula.  The evidence does not show any increased loss of function due to weakness, pain, fatigability, or incoordination, or any other factors that cause the disability to more nearly approximate limitation of motion to 25 degrees from the side.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2017).  Therefore, a rating in excess of 20 percent is not warranted for the left shoulder disability.  

The Board further finds that the evidence shows impairment of the scalpulohumeral joint, with infrequent recurrent dislocation.  The maximum benefit that the Veteran could receive for that recurrent dislocation for the minor arm is 20 percent, which is assigned for frequent or infrequent recurrent dislocation at the scapulohumeral joint with guarding of arm movement at shoulder level or all arm movements..  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2017).  

The Board notes that separate ratings can be assigned for disabilities of the knees based on limitation of motion, pursuant to Diagnostic Codes 5260, 5261, or 5003, and recurrent subluxation pursuant to Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017); VAOPGCPREC 9- 2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  The Board has considered whether that situation is analogous to a shoulder disability which causes both limitation of motion of the arm, and recurrent dislocation of the arm, which is analogous to recurrent subluxation of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2017).  However, the rating criteria for recurrent dislocation of the shoulder, also require guarding of motion, which is not required by Diagnostic Code 5257 for subluxation of the knee, which required only that the subluxation be recurrent.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5202, 5257 (2017).  Guarding of motion is a voluntary limitation of motion to prevent pain or further injury.  Therefore, a separate rating cannot be assigned for limitation of motion of the shoulder and recurrent dislocation of the shoulder because the criteria required for a recurrent dislocation rating are already considered in the limitation of motion rating.  To assign separate ratings would constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2017). 

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that the left shoulder disability more nearly approximates the criteria for a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a left shoulder disability, and the claim is denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2107).

In March 2017, the Veteran withdrew the appeal for TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for TDIU and it is dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for a left shoulder disability manifested by limitation of motion is denied.

The appeal for TDIU has been withdrawn and is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


